Case 8:18-cv-01571-JVS-DFM Document 470 Filed 08/24/20 Page 1 of 2 Page ID #:34440




     1
     2
     3
     4
     5
     6
     7
     8                      UNITED STATES DISTRICT COURT
     9                     CENTRAL DISTRICT OF CALIFORNIA
   10                             SOUTHERN DIVISION
   11                                      Case No. 8:18-cv-01571-JVS (DFMx)
             POLARIS POWERLED
   12        TECHNOLOGIES, LLC,
                                           ORDER ENTERING FINAL
   13             Plaintiff,               JUDGMENT
                  v.
   14
             VIZIO, INC.,
   15             Defendant.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                        ORDER ENTERING FINAL JUDGMENT
         _
                                                           Case No. 8:18-cv-01571-JVS (DFMx)
Case 8:18-cv-01571-JVS-DFM Document 470 Filed 08/24/20 Page 2 of 2 Page ID #:34441




     1        1.     Pursuant to Dkt. 467, judgment of non-infringement with respect to the
     2 U.S. Patent No. 7,239,087 (the “’087 patent”) is entered with prejudice against
     3 Plaintiff Polaris PowerLED Technologies, Inc. and in favor of Defendant VIZIO,
     4 Inc. on Plaintiff’s claims for infringement of the ’087 patent.
     5        2.     Pursuant to Dkt. 413, judgment of non-infringement with respect to the
     6 U.S. Patent No. 8,223,117 (the “’117 patent”) is entered with prejudice against
     7 Plaintiff Polaris PowerLED Technologies, Inc. and in favor of Defendant VIZIO,
     8 Inc. on Plaintiff’s claims for infringement of the ’117 patent.
     9        3.     All claims of the parties in this Action have been adjudicated or
   10 dismissed, and any remaining disputes have been found moot pursuant to Dkts. 413
   11 and 467.
   12         4.     VIZIO is the prevailing party.
   13         5.     This order is without prejudice to VIZIO’s right to seek attorneys’ fees
   14 pursuant to, inter alia, 35 U.S.C. § 285.
   15         6.     This order is without prejudice to VIZIO’s right to seek costs pursuant
   16 to, inter alia, Federal Rule of Civil Procedure 54(d).
   17
   18 The Clerk is directed to enter this Judgment.
   19
   20 IT IS SO ORDERED.
   21
   22 Dated: August 24, 2020
   23                                                 _______________________________
   24                                                 Hon. Judge James V. Selna
                                                      U.S. District Court Judge
   25
   26
   27
   28
                                                               ORDER ENTERING FINAL JUDGMENT
                                                                  Case No. 8:18-cv-01571-JVS (DFMx)
